UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6874


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TYRONE YOUNG,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. James P. Jones, Senior District Judge. (4:18-cr-00017-JPJ-1; 4:20-cv-81420-
JPJ)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Young, Appellant Pro Se. Kari Kristina Munro, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Young seeks to appeal the district court’s order dismissing his 28 U.S.C.

§ 2255 motion as untimely. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on March 16, 2021. Young filed his notice of

appeal, at the earliest, on May 26. ∗ Because Young failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we dismiss the appeal. We

also deny Young’s motion to appoint counsel.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




       ∗
         For purposes of this appeal, we assume that the date appearing in the notice of
appeal is the earliest date Young could have delivered the notice to prison officials for
mailing to the Court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 278 (1988).

                                             2